Title: To Thomas Jefferson from George Sullivan, 2 February 1809
From: Sullivan, George,Sullivan, John L.
To: Jefferson, Thomas


                  
                     Sir,
                     Boston 2 Feby 1809.
                  
                  The undersigned, having had the honor of being made known to you thro’ the respectability of their father’s name, presume that they may be favorably recognized on this occasion without the aid of a new introduction, or a particular recommendation. If the request they have now the honor to make should be utterly inadmissible, they beg that their boldness may be imputed to its real origin, your known interest in the prosperity of domestic manufacturies.
                  They have engaged to purchase of an eminent mechanician in Paris a newly invented woolen, cotton, and flax spinner. They will not at this time intrude a description of its superior merits over every other of the kind known in Europe: suffice it to say, that it was esteemed a prodigy of genius by His Excellency mr Bowdoin, who, having for many years past directed his attention to the manufacturer of woolen stuffs, had frequent opportunity when in Paris of examining the properties of the machine proposed to be imported. To effectuate this object, the undersigned had requested of mr wilder to procure its shipment on board of the vessel, on which he was to embark for France. They have this morning been apprised by mr W. that the Capt of that vessel is instructed to receive on board no package whatever. Conceiving that the importation of the machinery abovementioned might be deemed of sufficient importance to the country to justify an exemption of it from the order respecting other articles, the subscribers have presumed to solicit, that an instruction may be given to the Capt to receive on board his vessel the machinery aforesaid under an address to some of the departments at washington. If in this they have presumed to ask more, than might be proper for the President to grant, they earnestly solicit, that their motives may not be misconceived in the smallest degree, and that they may continue to be considered among
                  Your most respectful & obedt. Servants.
                  
                     Geo Sullivan
                     
                     
                        Jno L Sullivan
                     
                  
               